      Case 4:20-cv-02254 Document 1 Filed on 06/26/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 ANTONIO BELLAMY                                   §
  Plaintiff,                                       §
                                                   §
 V.                                                §      CIVIL ACTION NO. 4:20-CV-2254
                                                   §
 ED GONZALEZ (SHERIFF), DARRYL                     §               JURY DEMANDED
 COLEMAN AND DR. LAXMAN SUNDER                     §
      Defendants.                                  §
                                                   §
                                                   §
                                                   §

                              DEFENDANT’S NOTICE OF REMOVAL

       Defendant Ed Gonzalez (“Defendant”) files this Notice of Removal pursuant to 28 U.S.C.

§1441, and would respectfully show as follows:

       1.      Plaintiff Antonio Bellamy (“Plaintiff”) filed his Original Petition (“the Petition”)

on May 20, 2020 under Cause No. 2020-30435, in the 333rd Judicial District Court of Harris

County, Texas. Defendant was served with a copy of Plaintiff’s Original Petition on May 26, 2020.

       2.      Defendant's original notice of removal is being filed within thirty (30) days after

service of the Plaintiffs’ Original Petition on Defendant which alleges a federal cause of action

pursuant to 42 U.S.C. § 1983. In their Original Petition, Plaintiffs allege Defendant, Ed Gonzalez

acted with indifference to the medical needs of protecting him from the threat of contracting Covid-

19.

       3.      Original jurisdiction of this Court is proper pursuant to 28 U.S.C. §§ 1441(a) and

28 U.S.C. § 1331. Venue in this Court is proper because Harris County, Texas is located within

the Southern District of Texas and the Houston Division thereof. Removal to this Court is,

therefore, proper under 28 U.S.C. §§ 1441(a) and 1331. The Defendant consents to this removal

in compliance with 28 U.S.C. §§ 1446(b)(2)(a).
      Case 4:20-cv-02254 Document 1 Filed on 06/26/20 in TXSD Page 2 of 3




       4.      Copies of all process and pleadings filed in Cause No. 2020-30435 have been

provided to this Court.

       5.      Written notice of the filing of this Notice is being served on all adverse parties as

required by 28 U.S.C. § 1446(d). A true and correct copy of this Notice will be filed with the

District Clerk of Harris County, Texas, as required by 28 U.S.C. § 1446(d).

       WHEREFORE, Defendant Ed Gonzalez, respectfully requests that this action be removed

to the United States District Court.



                                                     Respectfully submitted,


                                                     VINCE RYAN
                                                     Harris County Attorney


                                                     /s/ Brandon Draper
                                                     BRANDON DRAPER
                                                     SBOT: 24096064
                                                     Federal (Southern District) No. 3098164
                                                     1019 Congress Plaza, 15th Floor
                                                     Houston, TX 77002
                                                     (713) 274-5358 (telephone)
                                                     (713) 755-8924 (facsimile)
                                                     brandon.draper@cao.hctx.net
                                                     ATTORNEY FOR DEFENDANT
                                                     ED GONZALEZ (SHERIFF), DARRYL
                                                     COLEMAN AND DR. LAXMAN
                                                     SUNDER




                                                 2
      Case 4:20-cv-02254 Document 1 Filed on 06/26/20 in TXSD Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that June 26, 2020, a true and correct copy of the foregoing was served
pursuant to the Federal Rules of Civil Procedure to:

Antonio Bellamy #0275125
Plaintiff Pro Se
1200 Baker St., 3E2B
Houston, Texas 77002


                                           /s/ Brandon Draper
                                           Brandon Draper
                                           Assistant County Attorney




                                               3
